      Case 4:20-cv-02154 Document 30 Filed on 02/03/21 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                          SOUTHERN DISTRICT OF TEXAS


                    Motion and Order for Admission Pro Hac Vice

       Division           Houston                              Case Number                 4:20-cv-02154
                                                 Terry Pepper


                                                      versus
                              Life Protect 24/7, Inc. d/b/a Life Protect 24/7



           Lawyer’s Name                   Bridget C. DuPey
                Firm                       Brownstein Hyatt Farber Schreck, LLP
                Street                     410 Seventeenth Street, Suite 2200
          City & Zip Code
                                           Denver, CO 80202
         Telephone & Email
      Licensed: State & Number             Telephone: 303-223-1100; Email: BDupey@bhfs.com
       Federal Bar & Number                US District Court for the District of Colorado: CO 53598


 Name of party applicant seeks to                    Life Protect 24/7, Inc. d/b/a Life Protect 24/7
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                          Signed:                          /s/ Bridget C. DuPey
               2/3/2021



 The state bar reports that the applicant’s status is: In Good Standing (see attached Certificate of Good Standing)


 Dated:                          Clerk’s signature



               Order
                                                      This lawyer is admitted pro hac vice.

Dated:
                                                               United States District Judge
